       Case 2:20-cv-02371-DDC-JPO Document 43 Filed 09/07/21 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 PAMELA LYNN CUMMINGS,

             Plaintiff,

             v.                                        Case No. 20-2371-DDC

 AARON OTHMER, et al.,

              Defendants.



                                          ORDER

        Defendants Aaron M. Othmer, Beverly M. Weber, and Martin Leigh PC have filed

a motion to stay discovery and other pretrial proceedings (ECF No. 40) pending a ruling

on their motion to dismiss the complaint (ECF No. 37). Plaintiff has not filed a response

to the motion to stay discovery and pretrial proceedings, and the time for doing so under

D. Kan. R. 6.1(d) has run. The motion is granted.

        D. Kan. Rule 7.4 provides: “If a responsive brief or memorandum is not filed within

the Rule 6.1(d) time requirements, the court will consider and decide the motion as an

uncontested motion. Ordinarily, the court will grant the motion without further notice.”

Although the court could grant the motion solely on the ground that it is unopposed, the

court will briefly address the merits of the motion.




O:\ORDERS\20-2371-DDC-40.DOCX
       Case 2:20-cv-02371-DDC-JPO Document 43 Filed 09/07/21 Page 2 of 4




        It has long been the general policy in the District of Kansas not to stay discovery

even if a dispositive motion is pending,1 but exceptions to this policy are recognized. A

discovery stay may be appropriate if: (1) the case is likely to be finally concluded via a

dispositive motion; (2) the facts sought through discovery would not affect the resolution

of the dispositive motion; or (3) discovery on all issues posed by the complaint would be

wasteful and burdensome.2 Moreover, “it is well settled that the district court has the power

to stay proceedings pending before it and to control its docket for the purpose of economy

of time and effort for itself, for counsel, and for litigants.”3 The decision whether to stay

proceedings rests in the broad discretion of the court.4 As a practical matter, this calls for

a case-by-case determination.5

         The court has reviewed the record, the instant motion, and the pending dispositive

motion. The court concludes that a brief stay of all pretrial proceedingsCincluding



        1
            See Wolf v. United States, 157 F.R.D. 494, 495 (D. Kan. 1994).
        2
         See id. (citing Kutilek v. Gannon, 132 F.R.D. 296, 297-98 (D. Kan. 1990)); Lofland
v. City of Shawnee, No. 16-2183, 2016 WL 5109941, at *1 (D. Kan. Sept. 20, 2016).
        3
       Baca v. Berry, 806 F.3d 1262, 1269–70 (10th Cir. 2015) (internal quotation marks,
modifications, and citation omitted).
        Id. at 1270; see also Clinton v. Jones, 520 U.S. 681, 706 (1997) (“The District
        4

Court has broad discretion to stay proceedings as an incident to its power to control its own
docket.”).
        5
      Citizens for Objective Public Educ., Inc. v. Kan. State Bd. of Educ., No. 13-4119,
2013 WL 6728323, at *1 (D. Kan. Dec. 19, 2013).

                                              2

O:\ORDERS\20-2371-DDC-40.DOCX
       Case 2:20-cv-02371-DDC-JPO Document 43 Filed 09/07/21 Page 3 of 4




discovery and the scheduling of deadlinesCis warranted until after the presiding U.S.

District Judge, Daniel D. Crabtree, reaches a decision on defendants’ dispositive motion.

        First, the arguments in the motion to dismiss are procedural and fairly

straightforward. Defendants assert plaintiff’s claims are barred by the Rooker-Feldman

Doctrine, res judicata, and collateral estoppel. Although the undersigned does not presume

to predict how Judge Crabtree will view or rule on the motion to dismiss, this is a case

where rulings on the dispositive motion are likely to finally conclude the case, so the

undersigned takes that into consideration.

        Second, the likelihood of the dispositive motion resolving or narrowing the case

makes discovery at this point wasteful and burdensome. Defendants point to plaintiff’s

lengthy history of bringing litigation against these defendants for essentially the same

foreclosure. Defendants use this history to support their argument that they’ve been

burdened by litigating the same claims multiple times, and they’ll be unduly burdened if

they’re required to go through the planning conference, make initial disclosures, and begin

discovery in this matter.

        In consideration of the foregoing, and upon good cause shown,

        IT IS HEREBY ORDERED:

        1)      The motion to stay is granted.




                                             3

O:\ORDERS\20-2371-DDC-40.DOCX
       Case 2:20-cv-02371-DDC-JPO Document 43 Filed 09/07/21 Page 4 of 4




        2)      All pretrial proceedings in this case, including discovery, are stayed until

further order of the court.

        3)      Within 14 days of the ruling on the pending motion to dismiss, the pro se

plaintiff and counsel for any party remaining in the case shall confer and submit a Rule

26(f) planning meeting report to the undersigned’s chambers.

        Plaintiff is hereby informed that, within 14 days after she is served with a copy of

this order, she may, pursuant to Fed. R. Civ. P. 72 and D. Kan. Rule 72.1.4(a), file written

objections to this order by filing a motion requesting that the presiding U.S. district judge

review this order. A party must file any objections within the 14-day period if the party

wants to have appellate review of this order.

        Dated September 7, 2021, at Kansas City, Kansas.


                                                          s/ James P. O=Hara
                                                         James P. O'Hara
                                                         U.S. Magistrate Judge




                                             4

O:\ORDERS\20-2371-DDC-40.DOCX
